225 Wis.2d 268 (1999)
592 N.W.2d 197
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST John E. PEDERSON, Attorney at Law.
BOARD OF ATTORNEYS PROFESSIONAL RESPONSIBILITY, Complainant,
v.
John E. PEDERSON, Respondent.
No. 99-0906-D.
Supreme Court of Wisconsin.
Filed May 3, 1999.

STATE OF WISCONSINSUPREME COURT

ORDER
On April 7, 1999, Attorney John E. Pederson filed a petition pursuant to SCR 21.10(1) requesting that his license to practice law in Wisconsin be revoked by his consent as discipline for his professional misconduct. *269 In that petition, Attorney Pederson acknowledged that he cannot defend successfully the allegations under investigation by the Board of Attorneys Professional Responsibility (Board) that he converted over $93,000 of funds from three estates in which he acted either as attorney for the personal representative or as personal representative. He stated that he had been charged with two counts of felony theft by fraud based on the alleged thefts from two of those estates and was scheduled to plead guilty to those charges in February 1999.
In its report filed April 7, 1999, the Board recommended that the petition be granted. It asserted that by converting estate assets to his own use, Attorney Pederson has committed criminal acts that reflect adversely on his honesty, trustworthiness or fitness as a lawyer in other respects and engaged in conduct involving dishonesty, fraud, deceit and misrepresentation, in violation of SCR 20:8.4(b) and (c), respectively. Attorney Pederson was licensed to practice law in Wisconsin in 1950 and practices in Milwaukee.
IT IS ORDERED that the petition is granted and the license of John E. Pederson to practice law in Wisconsin is revoked effective the date of this order.
IT IS FURTHER ORDERED that within 60 days of the date of this order, John E. Pederson make restitution to the estates from which he converted funds in the amounts set forth in the appendix to the petition.
*270 IT IS FURTHER ORDERED that John E. Pederson comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law has been revoked.
Marilyn L. Graves, Clerk of Supreme Court